GEF/car
11-7-18
                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF OHIO

In Re:                                                  )        Case No. 18-10514
                                                        )
WILSON LAND PROPERTIES, LLC                             )         Chapter 11
                                                        )
                                                        )        Judge Arthur Harris
         Debtors                                        )

         NOTICE OF DEBTOR’S DISCLOSURE STATEMENT AND PLAN
______________________________________________________________________________


WILSON LAND PROPERTIES, LLC Debtor, has filed its Disclosure Statement and Plan.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

If you do not want the court to approve Debtors’ Plan, or if you want the court to consider your
views on the Debtors’ Plan, then on or before December 11, 2018, you or your attorney must file
with the court a written request for a hearing {or, if the court requires a written response, an
answer, explaining your position} at:

         U.S. Bankruptcy Court
         Howard M. Metzenbaum U.S. Courthouse
         201 Superior Avenue
         Cleveland, OH 44114-1235

If you mail your response to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above. You must also mail a copy to:

         Glenn E. Forbes, Esq.                          U.S. Trustee’s Office
         FORBES LAW LLC                                 Howard M. Metzenbaum U.S. Courthouse
         166 Main Street                                201 Superior Avenue East, Suite 441
         Painesville, OH 44077                          Cleveland, OH 44114


If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion or objection and may enter an order granting that relief. A hearing on
this matter will be held December 18, 2018 at 11:00 AM before the Honorable Arthur I Harris
at the H.M. Metzenbaum Courthouse, Courtroom 1A, 201 Superior Avenue, E., Cleveland, Ohio,
44114.



Software Copyright (c) 1996-2013 CCH INCORPORATED - www.bestcase.com                           Best Case Bankruptcy



18-10514-aih          Doc 70       FILED 11/07/18           ENTERED 11/07/18 09:56:47    Page 1 of 2
Date November 7, 2018                             Signature      /s/ Glenn E. Forbes
                                                  Name           Glenn E. Forbes 0005513
                                                  Address        FORBES LAW LLC
                                                                 Attorney for Debtor
                                                                 Main Street Law Building
                                                                 166 Main Street
                                                                 Painesville, OH 44077
                                                                 440-357-6211 ext. 128
                                                                 Email: gforbes@geflaw.net
                                                                          bankruptcy@geflaw.net



                                           CERTIFICATE OF SERVICE

I certify that on November 7, 2018, a true and correct copy of the Notice of Hearing on Debtor’s
Disclosure Statement and Plan was served via the court’s Electronic Filing System on these entities and
individuals who are listed on the court’s Electronic Mail Notice List:

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Scott D. Fink on behalf of Creditor Eriebank, A Division of CNB Bank, ecfndoh@weltman.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania,
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank, timothy.palmer@bipc.com,
donna.curcio@bipc.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company, msikora@sikoralaw.com,
aarasmith@sikoralaw.com;mtroha@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania, nsinn@bdblaw.com,
kslatinsky@bdblaw.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC, atomko@sandhu-law.com ,
bk1notice@sandhu-law.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A., mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee, maria.d.giannirakis@usdoj.gov

                                                                 /s/Glenn E. Forbes_________
                                                                 Glenn E. Forbes, Esq. (0005513)
                                                                 FORBES LAW LLC
                                                                 Attorney for Debtor


Software Copyright (c) 1996-2013 CCH INCORPORATED - www.bestcase.com                                    Best Case Bankruptcy



18-10514-aih          Doc 70       FILED 11/07/18           ENTERED 11/07/18 09:56:47              Page 2 of 2
